       Case 1:19-cv-09309-LTS-JLC Document 25 Filed 03/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CARLOS GASPERI,
                                                             No. 19 CV 9309 -LTS-JLC
                              Plaintiff,

               -against-                                             ORDER

PB HUDSON LLC et al.,

                              Defendants.




               The parties have filed a Stipulation of Voluntary Dismissal pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(ii). The parties are hereby ORDERED to file a joint letter

with the Court within 10 days stating whether the proposed dismissal is pursuant to a settlement.

If the dismissal is pursuant to a settlement, it is hereby ORDERED that the parties file the

proposed settlement agreement for Court approval of the agreement as fair and reasonable within

45 days of the date hereof. The approval request must be supported by a declaration and any

other evidence necessary to support the requested determination. See Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199, 205 (2d Cir. 2015).




       SO ORDERED.

Dated: New York, New York
       March 8, 2021
                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




GASPERI - CHEEKS ORD.DOCX                        VERSION MAY 16, 2019                            1
